         So Ordered.

Dated: September 4th,
                2019
           1

           2

           3

           4

           5

           6

           7

           8

           9

          10                        UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF WASHINGTON
          11
                                                    Chapter 11
                                                    Lead Case No. 19-01189-11
          12   In re:                               Jointly Administered
               ASTRIA HEALTH, et al.,              ORDER GRANTING DEBTORS’ MOTION
          13
                               Debtors and Debtors FOR ENTRY OF AN ORDER PURSUANT
                               in Possession.1     TO SECTION 1121 OF THE
          14                                       BANKRUPTCY CODE EXTENDING THE
                                                   EXCLUSIVE PERIODS TO FILE A
          15                                       CHAPTER 11 PLAN AND SOLICIT
                                                   ACCEPTANCES
                                                   [RELATED DOCKET NOS. 476, 535]
          16

          17
               1
          18    The Debtors, along with their case numbers, are as follows: Astria Health (19-
               01189-11), Glacier Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings,
               LLC (19-01194-11), Oxbow Summit, LLC (19-01195-11), SHS Holdco, LLC (19-
          19   01196-11), SHC Medical Center - Toppenish (19-01190-11), SHC Medical Center -
               Yakima (19-01192-11), Sunnyside Community Hospital Association (19-01191-
          20   11), Sunnyside Community Hospital Home Medical Supply, LLC (19-01197-11),
               Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
               01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA
          21   Home Health, LLC (19-01200-11).
                                                                           DENTONS US LLP                B USH K ORN FELD L LP
               ORDER GRANTING MOTION                               601 South Figueroa Street, Suite 2500          LAW OFFICES
               TO EXTEND EXCLUSIVITY                       1           Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                                         Phone: (213) 623-9300           Seattle, Washington 98101-2373
               113130603\V-3
          19-01189-FLK11        Doc 571   Filed 09/04/19       Entered 09/04/19
                                                                           Fax: (213)10:28:27
                                                                                      623-9924         Pg 1Telephone   (206) 292-2110
                                                                                                              of 3 (206)
                                                                                                            Facsimile       292-2104
 1            The Court, having read and considered, the Debtors’ Motion for Entry of an

 2   Order Pursuant to Section 1121 of the Bankruptcy Code Extending the Exclusive

 3   Periods to File a Chapter 11 Plan and Solicit Acceptances [Docket No. 476] (the

 4   “Motion”), and the Declaration of Geoffrey Miller Re: Debtors’ Motion for Entry

 5   of an Order Pursuant to Section 1121 of the Bankruptcy Code Extending the

 6   Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances [Docket No.

 7   535], reducing the requested extension of exclusivity from 120 days to 60 days after

 8   discussions with major constituents in the case, and no objection or response having

 9   been filed; it further appearing that proper notice of the Motion had been provided;

10   and good and sufficient cause having been shown,

11            IT IS HEREBY ORDERED:

12            1.     The Motion is granted as set forth herein.

13            2.     The exclusivity periods within which the Debtors may file a plan of

14   reorganization and obtain acceptances of such plan of reorganization are extended

15   by an additional 60 days through and including November 4, 2019, and through and

16   including January 3, 2020, respectively.

17            3.     Nothing herein shall prejudice the Debtors’ rights to seek further

18   extensions of the exclusivity periods consistent with §1121(d) of the Bankruptcy

19   Code or the rights of any party in interest to oppose any requests for such

20   extensions.

21                                                                                          B USH K ORN FELD L LP
                                                              DENTONS US LLP                         LAW OFFICES
     ORDER GRANTING MOTION                            601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                            2                                               Seattle, Washington 98101-2373
     TO EXTEND EXCLUSIVITY                                Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     113130603\V-3                                          Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11       Doc 571    Filed 09/04/19   Entered 09/04/19
                                                              Fax: (213)10:28:27
                                                                         623-9924         Pg 2 of 3
 1                                      ///End of Order///

 2

 3

 4   PRESENTED BY:

 5    /s/ Samuel R. Maizel
     SAMUEL R. MAIZEL (Admitted Pro Hac Vice)
     SAM J. ALBERTS (WSBA #22255)
 6   DENTONS US LLP
     JAMES L. DAY (WSBA #20474)
 7   THOMAS A. BUFORD (WSBA #52969)
     BUSH KORNFELD LLP
 8   Attorneys for the Chapter 11
     Debtors and Debtors In Possession
 9

10

11

12

13

14

15

16

17

18

19

20

21                                                                                         B USH K ORN FELD L LP
                                                             DENTONS US LLP                         LAW OFFICES
     ORDER GRANTING MOTION                           601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                           3                                               Seattle, Washington 98101-2373
     TO EXTEND EXCLUSIVITY                               Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     113130603\V-3                                         Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11       Doc 571   Filed 09/04/19   Entered 09/04/19
                                                             Fax: (213)10:28:27
                                                                        623-9924         Pg 3 of 3
